Dismiss and Opinion Filed April 2, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01675-CV

   ONE THOUSAND FIVE HUNDRED EIGHTY DOLLARS ($1,580.00) IN LAWFUL
                 UNITED STATES CURRENCY, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02801-2012

                            MEMORANDUM OPINION
               Before Chief Justice Wright, and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated December 5, 2013, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated December 5,

2013, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated January 17, 2014, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s

record. We directed appellant to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation that he had been found entitled to proceed
without payment of costs. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. In response, appellant filed a request to proceed

in forma pauperis. By order dated February 10, 2014, we denied appellant’s request without

prejudice to filing an affidavit of indigency in compliance with Texas Rule of Appellate

Procedure 20.1. We notified appellant that any affidavit filed would be referred to the trial court

for a determination as to the appropriate relief. We cautioned appellant that failure to file an

affidavit or written verification he had paid or made arrangements to pay for the clerk’s record

would result in the dismissal of this appeal. On March 19, 2014, we sent a second letter to

appellant regarding the clerk’s record. We again cautioned appellant that failure to provide

written verification of payment or arrangements to pay for the clerk’s record within ten days

would result in the dismissal of this appeal. To date, appellant has not paid the filing fee, filed

the docketing statement, provided the required documentation, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




131675F.P05
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                 –2–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

ONE THOUSAND FIVE HUNDRED                       On Appeal from the 219th Judicial District
EIGHTY DOLLARS ($1,580.00) IN                   Court, Collin County, Texas
LAWFUL UNITED STATES CURRENCY,                  Trial Court Cause No. 219-02801-2012.
Appellant                                       Opinion delivered by Chief Justice Wright.
                                                Justices Lang-Miers and Brown
No. 05-13-01675-CV        V.                    participating.

THE STATE OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant MICHAEL E. PENNINGTON.


Judgment entered April 2, 2014




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–